Exhibit 10.01
INTUIT INC. PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2009

1.   Overview: Intuit Inc.’s Performance Incentive Plan (IPI) is a program under
which Intuit Inc. (“Intuit”) pays discretionary cash bonus awards to select
employees located in the United States of America. Bonus awards under the IPI
are paid annually. The amount of a bonus award is based upon the employee’s
bonus target and performance during the fiscal year and the bonus pool made
available for payments under the IPI for the applicable fiscal year. The IPI is
intended to provide employees with “performance-based compensation” within the
meaning of Section 409A of the Internal Revenue Code (“Code”).

2.   Purposes: The IPI is a component of Intuit’s overall strategy to pay its
employees for performance. The purposes of IPI are to: (i) attract and retain
top performing employees; (ii) motivate employees by tying compensation to
Intuit’s performance; and (iii) reward exceptional individual performance that
supports overall Intuit objectives.

3.   Effective Date: The terms of this IPI document will be applicable to
bonuses for services during Intuit’s 2009 fiscal year that begins August 1,
2008.

4.   Eligibility: All employees of Intuit are eligible to participate in the
IPI, except for employees who (i) are classified as seasonal employees, (ii) are
classified as interns/project employees, (iii) participate in Intuit’s Senior
Executive Incentive Plan, unless such employee is specifically approved by the
Compensation and Organizational Development Committee (“Compensation Committee”)
to also participate in the IPI, (iv) participate in other Intuit incentive
compensation plans that specifically exclude an employee’s participation in the
IPI, including, but not limited to, the sales incentive compensation plans and
the contact center incentive compensation plans, (v) participate in an incentive
compensation plan sponsored by Intuit or an Intuit subsidiary for international
employees that was designed to provide a cash incentive benefit to such
employees comparable to or in lieu of the IPI, (vi) work for Intuit on a purely
commission basis, (vii) participate in the Performance Incentive Plan for
Employees of International Subsidiaries of Intuit Inc. or (viii) commence
employment pursuant to (AA) an acquisition which becomes effective following
August 1, 2008 and (BB) an offer letter which provides for participation in
future Intuit compensation plan(s) only. Those employees who are determined to
be eligible for bonus awards under the IPI are called “Participants.”
Participants in the IPI (other than Senior Officers, which term means the Chief
Financial Officer, any Executive Vice President or Senior Vice President, the
Vice President of Internal Audit and any other officer who is a Section 16
officer or any other officer who reports to the President and Chief Executive
Officer) are not eligible to simultaneously participate in any other bonus or
cash incentive plan, unless the Vice President responsible for Total Rewards
otherwise specifically approves such participation. Senior Officers who are
Participants in the IPI are not eligible to

 



--------------------------------------------------------------------------------



 



    simultaneously participate in any other bonus or cash incentive plan, unless
the Compensation Committee otherwise specifically approves such participation.
An employee must commence employment or otherwise become eligible to participate
in the IPI no later than April 1 to be eligible for a bonus award under the IPI
for that fiscal year. Being a Participant does not entitle the individual to
receive a bonus award. Bonus awards are payable to Participants that meet the
criteria set forth in Paragraph 6 below.

5.   Plan Year: The IPI operates on a fiscal year basis, August 1 through
July 31.

6.   Bonus Awards: Bonus awards are discretionary payments. A Participant must
be an active employee in good standing and on Intuit’s or an approved
subsidiary’s payroll on the day the bonus award is paid to receive any portion
of the bonus payment. A Participant who is not actively employed or on an
approved payroll for whatever reason on the date a bonus award is paid is not
entitled to a partial or pro rata bonus award. Intuit may make exceptions in its
sole discretion, provided, however, that exceptions for Senior Officers must be
made by the Compensation Committee. There is no minimum award or guaranteed
payment. Bonus awards are paid based on the fiscal year. A bonus award is
calculated at the discretion of the Compensation Committee after considering
Intuit’s performance, the Participant’s bonus target and performance for the
fiscal year and the bonus pool made available for bonus awards under the IPI for
the fiscal year.

  a.   Bonus Targets:

  i.   For each Participant that is paid an annual salary, his or her bonus
target is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will either
(a) add overtime earnings to base pay in the calculation of the IPI award or
(b) add the amount of the IPI award to base pay and recalculate the
Participant’s hourly rate for overtime pay.     ii.   When an employee becomes a
Participant, he or she is advised of his or her bonus target for the fiscal
year.     iii.   Following the beginning of each fiscal year, each Participant
is advised of his or her bonus target by the executive leader of the
Participant’s business or functional unit or the executive leader’s designee.  
  iv.   The Compensation Committee establishes individual bonus targets for
Senior Officers and other Intuit officers. The President and Chief Executive
Officer may establish individual bonus targets for officers. Bonus targets for
other employees are established by the Vice President responsible for Total
Rewards in consultation with Intuit’s President and

2



--------------------------------------------------------------------------------



 



      Chief Executive Officer, the employee’s manager and the individual
responsible for the business unit or division thereof or functional unit or
division thereof in which the employee works and that unit or division’s HR
director.     v.   Intuit may establish bonus target guidelines for each fiscal
year; provided, however, that bonus targets for Senior Officers are to be
established by the Compensation Committee. A Participant’s bonus target for a
fiscal year may be determined based upon a variety of factors, including but not
limited to, Intuit’s corporate and financial goals, his or her base salary or
base pay, position or level. A bonus target does not guarantee that a bonus
award will be made at that rate.

  b.   Determination of a Bonus Award Amount

  i.   The amount of a bonus award to a Participant who is a Senior Officer is
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive Officer. The amount of a bonus award to a
Participant who is not a Senior Officer is determined by the executive leader of
the Participant’s business unit or functional group and Intuit’s President and
Chief Executive Officer in consultation with the Participant’s direct manager
and the Vice President responsible for Total Rewards.     ii.   A Participant’s
bonus award is linked to an assessment of Intuit’s achievement of corporate and
financial goals and the Participant’s total job performance for the fiscal year.
Factors that may be considered, include but are not limited to, what the
Participant does to advance Intuit’s success and how the Participant does it,
especially leadership, balance of short-term actions with long-term goals,
resource allocation and maintenance by the Participant of focus on Intuit while
prioritizing the needs of customers, employees and stockholders.     iii.  
There is neither a minimum nor maximum amount of a bonus award that may be paid
to a Participant for a fiscal year. At Intuit’s discretion, a bonus award amount
may be prorated for those Participants who are eligible to participate in the
IPI for less than a full fiscal year; provided, however, that decisions relating
to Senior Officers must be made by the Compensation Committee.     iv.   Any
bonus award paid to a Participant is subject to all applicable taxes and
withholding.

  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Vice President responsible for Total Rewards in consultation
with Intuit’s President and Chief Executive Officer and other senior management.

3



--------------------------------------------------------------------------------



 



      A Participant has no right to a bonus award until it is paid.
Notwithstanding the foregoing, in the event of an administrative error in the
calculation or payment of a bonus award to a Participant, Intuit reserves the
right to seek recovery from a Participant of an erroneously paid excessive bonus
amount. Once a bonus award is no longer subject to a “substantial risk of
forfeiture” (as determined pursuant to regulations and/or other guidance
promulgated under Section 409A of the Code), then it shall be paid not later
than the later of: (i) 21/2 months after the end of Intuit’s first taxable year
when the bonus award is no longer subject to such “substantial risk of
forfeiture”, or (ii) 21/2 months after the end of such Participant’s first
taxable year when the bonus award is no longer subject to such “substantial risk
of forfeiture”; unless a later date is established by Intuit, or Intuit permits
the Participant to designate a later date, in either case only as permitted
under Section 409A of the Code.

7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. The Compensation Committee determines in its sole
discretion the amount of funds it would like to make available for bonus awards
based on Intuit’s performance for the fiscal year. Intuit’s performance for this
purpose may be measured in a number of ways, including but not limited to:
financial measures, such as revenue and operating income; qualitative measures,
such as accomplishments to position Intuit for the future; the year’s market
conditions; stockholder returns; and progress of Intuit’s business model. Intuit
is not obligated to pay any part of such funds in bonus awards.

8.   Amendment: The Compensation Committee has the authority to terminate,
change, modify or amend the provisions of the IPI at any time. Notwithstanding
the foregoing, Intuit’s President and Chief Executive Officer, Chief Financial
Officer and Vice President responsible for Total Rewards, each individually, has
the authority to make amendments to the IPI that do not significantly increase
the cost of the IPI and which in such individual’s determination (i) clarify the
terms of the IPI; (ii) assist in the administration of the IPI; (iii) are
necessary or advisable for the IPI to comply with applicable law; or (iv) are
necessary or advisable for the IPI to provide “performance-based compensation”
within the meaning of Code Section 409A for individuals who participate in the
Intuit Inc. Non-Qualified Executive Deferred Compensation Plan.

9.   Administration and Discretion: Except as otherwise required for Senior
Officers under the Charter of the Compensation Committee, Intuit’s President and
Chief Executive Officer and the Vice President responsible for Total Rewards
have the sole discretion to: (a) adopt such rules, regulations, agreements and
instruments as it deems necessary to administer the IPI; (b) interpret the terms
of the IPI; (c) determine an employee’s eligibility under the IPI; (d) determine
whether a Participant is to receive a bonus award under the IPI; (e) determine
the amount of any bonus award to a Participant; (f) determine when a bonus award
is to be paid to a Participant and whether any such bonus award should be
prorated based on the Participant’s service or other factors; (g) determine
whether a bonus award will be made in replacement of or as an alternative to any
other incentive or compensation plan of Intuit or of an

4



--------------------------------------------------------------------------------



 



    acquired business unit or corporation; (h) grant waivers of IPI standard
procedures and policies; (i) correct any defect, supply any omission, or
reconcile any inconsistency in the IPI, any bonus award or any notice to
Participants or a Participant regarding bonus awards; and (j) take any and all
other actions it deems necessary or advisable for the proper administration of
the IPI.

10.   Participation Provides No Guarantee of Employment: Employment at Intuit is
at-will and participation in the IPI in no way constitutes an employment
contract conferring either a right or obligation of continued employment.

11.   Governing Law: The IPI will be governed by and construed in accordance
with the laws of the State of California.

Approved by the
Compensation and Organizational Development Committee
On July 22, 2008

5